PELL, Circuit Judge
(dissenting).
Essentially for the same reasons set forth in my dissenting opinion in Blackhawk Engraving Co. v. National Labor Relations Board, 540 F.2d 1296 (7th Cir. 1976), and without repeating those reasons herein, I respectfully dissent.
I would add, however, that in the second Kable case here under review I agree with the Administrative Law Judge who after a careful analysis of the evidence before him concluded that the ally doctrine was not applicable and that the Graphic Arts Union was engaged in prohibited secondary boycott action. *1311dress of the apartment in question for the presence of marijuana.
According to Officer Zeeko’s deposition, the two policemen conducted a surveillance of the Chu apartment prior to the entry. Zeeko testified that he had smelled “the strong odor of marijuana smoke coming out the window.” Officer DiBello stipulated that he would answer all questions asked of Zeeko “in all relevant respects identical to the answers given by [Zeeko].” The officers entered and searched the premises and all the individuals present in the apartment, including plaintiffs Foster and Allen. They found a small quantity of marijuana in Joseph Chu’s pocket, and this material was the only contraband produced by the search.
The officers arrested Chu and charged him with the possession of marijuana. The officers also arrested Foster and Allen, as well as the other two occupants of the apartment, and charged each of them with violating Section 193-2 of the Chicago Municipal Code which reads as follows:
Every common, ill-governed, or disorderly house, room, or other premises kept for the encouragement of idleness, gaming, drinking, fornication, or other misbehavior, is hereby declared to be a public nuisance, and the keeper and all persons connected with the maintenance thereof, and all persons patronizing or frequenting the same, shall be fined not exceeding two hundred dollars for each offense.
The arrest reports of Foster and Allen stated “Above arrested on search warrant, arrest as a patron of a disorderly house in that [she/he] was on premises where narcotics were found.” Around 5:00 A.M. on New Year’s Day, the plaintiffs were released on $25.00 bond each. Their trial date was set for February 15, Í972.